DETAILED ACTIONAcknowledgment is made of applicant’s preliminary amendment filed 5/3/22.Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
2. 	The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

3. 	Claims 20 and 23 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  	Regarding claims 20 and 23, respectively, “a controller connected to the at least one force sensor” does not further limit the previous claim.	Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Claim Rejections - 35 USC § 102
4. 	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
5. 	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


6. 	Claims 1, 2, 7, 8, 10 – 16 and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Rosenberg et al. (2018/0074637, hereinafter Rosenberg - See IDS dated 5/3/22).
 	Regarding claim 1, Rosenberg discloses an apparatus comprising receiving a
force sensor input; determining a gradient of the force sensor input; and controlling the force sensor system based on the determined gradient (See Pg. 14, Para. 0101).
 	Regarding claim 2, the control comprises comparing the determined gradient to a press-event gradient threshold to determine a user press event of the at least one button; and/or a falling gradient threshold to determine a release event of the at least one button; and/or a first re-calibration threshold to determine a re-calibration requirement of the force sensor system (See Pg. 14, Para. 0101).
 	Regarding claim 7, first derivative and second derivative input of the force sensor are determined to provide corresponding first-derivative values and second- derivative values; and the force sensor system is controlled based on the first-derivative values and the second-derivative values (See Pg. 14, Para. 0101).
 	Regarding claim 8, the first-derivative values and the second- derivative values are compared to threshold values to control the force sensor system (See Pg. 14, Para. 0103).
 	Regarding claim 10, the first-derivative values and the second-derivative values are determined as successive pairs of derivative values, each pair comprising a first- derivative value and a second-derivative value corresponding to a given value of the force sensor input or to a given point in time (See Pg. 14, Para. 0101).
 	Regarding claim 11, the pairs of derivative values are mapped to a 2D representation; and quadrant tracking or state space tracking is performed with respect to the 2D representation of the successive pairs of derivative values to determine if a user press event has occurred (See Pg. 3, Para. 0023).

 	Regarding claim 12, the method comprises defining a noise box as part of the 2D representation, and wherein a force sensor input having first-derivative values and second-derivative values falling outside of the noise box is subjected to the quadrant tracking or state space tracking to determine if the user press event has occured; and/or pairs of derivative values falling inside the noise box are excluded from the quadrant tracking or state space tracking, optionally wherein the noise box is dynamically calculated (See Pg. 2, Para. 0019).
 	Regarding claim 13, the method comprises determining that a user press event has occurred if the successive pairs of first-derivative and second- derivative values sequentially progress through first, second, third and fourth stages, wherein the stages are defined as follows: first stage: positive first-derivative value, positive second- derivative value; second stage: positive first-derivative value, negative second- derivative value; third stage: negative first-derivative value, negative second-derivative value; and fourth stage: negative first-derivative value, positive second-derivative value (See Pg. 14, Para. 0102).
 	Regarding claim 14, the method comprises defining a first-derivative noise range as a range of first-derivative values attributable to noise, and excluding a pair of first-derivative and second-derivative values from determining a user press event has occurred if the first-derivative value of that pair is within the first-derivative noise range (See Pg. 2, Para. 0019). 	Regarding claim 15, the method comprises defining a second-derivative noise range as a range of second-derivative values attributable to noise, and excluding a pair of first-derivative and second-derivative values from determining a user press event has occurred if the second-derivative value of that pair is within the second-derivative noise range (See Pg. 2, Para. 0019).
 	Regarding claim 16, the method comprises defining a noise space as a space defined by pairs of first-derivative and second-derivative values attributable to noise, and excluding a pair of first-derivative and second-derivative values from determining a user press event has occurred if that pair of first-derivative and second-derivative values falls within the noise space, optionally wherein the method comprises updating the noise space dynamically, optionally based on preceding first-derivative values, second-derivative values and/or pairs of first-derivative and second-derivative values (See Pg. 2, Para. 0019). 	Regarding claim 20, a controller is connected to the at least one force sensor (See Pg. 14, Para. 0101).
7. 	Claims 1 - 10, 17 and 18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Rothkopf et al. (2009/0020343, hereinafter Rothkopf - See IDS dated 5/3/22).
 	Regarding claim 1, Rothkopf discloses an apparatus comprising receiving a force sensor input; determining a gradient of the force sensor input; and controlling the force sensor system based on the determined gradient (See Pg. 3, Paras. 0048 - 0050 and Pg. 4, Para. 0065).
 	Regarding claim 2, the control comprises comparing the determined gradient to: a press-event gradient threshold to determine a user press event of the at least one button; and/or a falling gradient threshold to determine a release event of the at least one button; and/or a first re-calibration threshold to determine a re-calibration requirement of the force sensor system (See Pg. 3, Paras. 0048 - 0050).
 	Regarding claim 3, at least one of the press-event gradient threshold, the falling
gradient threshold and the first re-calibration threshold is a negative gradient threshold or has a negative value (See Pg. 3, Para. 0061).
 	Regarding claim 4, the method comprises comparing the determined gradient to a second tre-calibration threshold to trigger a re-calibration of the force sensor system (See Pg. 3, Paras. 0048 - 0050).
  	Regarding claim 5, a value of the second re-calibration threshold is set at a level higher than, or more positive than, that of the first re-calibration threshold (See Pg. 3, Para. 0049).
 	Regarding claim 6, the method comprises triggering the re-calibration if the determined gradient crosses the first re-calibration threshold and the second re- calibration threshold, optionally in that order (See Pg. 3, Para. 0049).
 	Regarding claim 7, first derivatives and second derivatives of the force sensor input are determined to provide corresponding first-derivative values and second- derivative values; and controlling the force sensor system based on the first-derivative values and the second-derivative values (See Pg. 3, Para. 0050).
 	Regarding claim 8, the first-derivative values and the second-derivative values are compared to threshold values to control the force sensor system (See Pg. 3, Para. 0056).
 	Regarding claim 9, the first-derivative values and the second-derivative values are compared to threshold values to determine if a user press event has occurred and/or to determine a re- calibration requirement of the force sensor system (See Pg.
3, Para. 0056).
 	Regarding claim 10, the first-derivative values and the second-derivative values are determined as successive pairs of derivative values, each pair comprising a first- derivative value and a second-derivative value corresponding to a given value of the force sensor input of to a given point in time (See Pg. 3, Para. 0056).
 	Regarding claim 17, a temperature level of the force sensor system is received and the method is performed when the temperature level 1s above a temperature threshold (See Pg. 2, Paras. 0032 - 0033 and 0042).
 	Regarding claim 18, said determining and controlling is performed when the temperature level is above the temperature threshold; and the force sensor system is controlled without using a gradient of the force sensor input, or without performing said determining, when the temperature level is not above the temperature threshold (See Pg. 2, Paras. 0032 - 0033 and 0042).

   Allowable Subject Matter
8. 	Claims 21 and 22 are allowed. 	The following is a statement of reasons for the indication of allowable subject matter: The primary reasons for indicating allowable subject matter is that the prior art does not anticipate or make obvious the provisions of “comparing the determined gradient to a falling gradient threshold, and detecting a release event of the at least one button when the gradient falls below the falling gradient threshold, wherein the falling gradient threshold is a negative gradient threshold or has a negative value”, as well as, “once the release event has been detected, activating a baseline tracking system” (referring to claim 22) in combination with the other limitations presented in claim 21.9. 	Claim 23 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.  	The following is a statement of reasons for the indication of allowable subject matter: The primary reasons for indicating allowable subject matter is that the prior art does not anticipate or make obvious the provisions of “a controller” in combination with the other limitations presented in claim 21.                                                            Conclusion
10. 	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
11. 	Lesso et al. (20220328752) disclose circuitry for estimating displacement of a piezoelectric transducer.
 	Foo et al. (11460526) disclose pulse sequence generation systems and methods of reducing acoustic noise in magnetic resonance systems. 	Protasio (CN107835968) discloses a force curve and inadvertent input control.12. 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to OCTAVIA DAVIS HOLLINGTON whose telephone number is (571)272-2176. The examiner can normally be reached Monday-Friday 9am-5pm. 	Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lisa Caputo can be reached on 5712722388. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/OCTAVIA DAVIS HOLLINGTON/Primary Examiner, Art Unit 2855                                                                                                                                                                                                        11/4/22